Title: From George Washington to Peter Scull, 10 May 1779
From: Washington, George
To: Scull, Peter



Sir,
Head Qrs [Middlebrook] May 10th 1779

Inclosed you will receive the arrangement of the 9th Virginia Regiment—It is the best though perhaps not perfectly accurate that can be obtained at this time. Colo. Gibson who will hand this to you and who commands the Regt will inform you of the necessity of commissioning the officers.
I also transfer to the Board several resignations, that the Officers next in rank may have commissions made out agreeable to succession. I am Sr &c.
G.W.
